[Cite as State v. Chafin, 2017-Ohio-7622.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               SCIOTO COUNTY

STATE OF OHIO,                  :
                                :   Case No. 16CA3769
     Plaintiff-Appellee,        :
                                :
     vs.                        :   DECISION AND JUDGMENT
                                :   ENTRY
ELSWORTH CHAFIN, III,           :
                                :
     Defendant-Appellant.       :   Released: 09/12/17
_____________________________________________________________
                          APPEARANCES:

Matthew F. Loesch, Portsmouth, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecutor, Portsmouth, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Elsworth Chafin appeals from his convictions on multiple felony

counts of trafficking in drugs, possession of drugs, receiving stolen property

and possession of criminal tools, after a two-day jury trial in the Scioto

County Court of Common Pleas. On appeal, Appellant contends that 1) his

convictions for receiving stolen property and possession and trafficking in

drugs (heroin) were against the manifest weight and sufficiency of the

evidence; 2) the trial court committed reversible error when it failed to

exclude his admissions from evidence after his right to counsel was violated;

3) the trial court committed plain error in allowing testimony regarding his
Scioto App. No. 16CA3769                                                         2

other bad acts; and 4) cumulative errors committed during his trial deprived

him of a fair trial and require a reversal of his convictions.

      {¶2} Because we find no reversible, plain or cumulative error in the

trial court's admission and exclusion of evidence in the trial of this matter,

and because we have determined that Appellant's convictions were

supported by sufficient evidence and were not against the manifest weight of

the evidence, we reject the arguments raised under all four of Appellant's

assignments of error. Accordingly, the judgment of the trial court is

affirmed.

                                    FACTS

      {¶3} On May 26, 2016, Appellant was indicted on twenty felony

counts, which included three counts of trafficking in heroin, three counts of

possession of heroin, one count of failure to comply with an order or signal

of a police officer, one count of endangering children, ten counts of

receiving stolen property (nine four-wheelers and a firearm), one count of

possessing criminal tools (digital scales), and one count of having weapons

while under a disability. A review of the record indicates these charges

stemmed from three separate incidents which included a controlled drug buy

with the use of a confidential informant, a traffic stop which resulted in

heroin being found on Appellant's person, and a probation-led search of
Scioto App. No. 16CA3769                                                        3

Appellant's home which resulted in the discovery of a large amount of

heroin located in a safe in Appellant's master bedroom, along with drug

paraphernalia including baggies, digital scales and Mannitol. The search

also led to the discovery of several stolen four-wheelers, some of which

were parked right outside of Appellant's house, and some of which were

found on a hill by Appellant's house that had a path from Appellant's home

leading to the location of the four-wheelers.

      {¶4} Appellant denied the charges and the matter proceeded to a jury

trial. Just prior to trial, the State dismissed count twenty (having weapons

while under a disability). At trial, the State presented several witnesses,

including the individual owners of all of the recovered four-wheelers, as

well as Deputy James Keaton, Detectives Adam Giles, Matt Spender, Lee

Bower and Jodi Conkel, Sergeant John Koch, Chief Probation Officer Eric

Flannery, Captain John Murphy, confidential informant Joshua

Conschafsky, and forensic scientists Ashley Owen and Stanton Wheasler

from the Ohio Bureau of Criminal Identification & Investigation (BCI). The

pertinent witness testimony will be discussed below. Appellant presented no

witnesses or evidence on his own behalf.

      {¶5} Some of the pertinent trial testimony is set forth as follows, and

additional testimony will be discussed as needed in our analysis of
Scioto App. No. 16CA3769                                                       4

Appellant’s arguments. Sergeant Koch testified he works by special

assignment on the drug task force and had been investigating an individual

referred to as “Booter.” He testified that he received a call from Detective

Jodi Conkel on April 1, 2016 in reference to an individual named “Booter”

who lived on Slab Run in West Portsmouth, Ohio, who had been receiving a

lot of stolen four-wheelers. Koch informed Conkel they were attempting a

controlled buy with Booter later in the day and they could work together to

try to determine Booter’s real identity and where he lived. Booter was

eventually identified as Appellant, Elsworth Chafin. Koch further testified

that he arranged and participated in a controlled buy between Appellant and

a confidential informant, Joshua Conschafsky. Koch testified the

confidential informant was searched prior to the buy, was provided with

“recorded money” and a recording device, and that a controlled buy was

arranged to take place in the Burger King parking lot. Koch testified that

after the transaction, he and Detective Giles met the confidential informant

at a predetermined location and collected heroin purchased from Appellant.

The record reflects that a video of the controlled buy was played for the jury

at that point. The confidential informant also testified at trial.

      {¶6} Sergeant Koch further testified that after the controlled buy was

completed, he notified Detective Conkel, who was also working with the
Scioto App. No. 16CA3769                                                        5

probation department. He explained Conkel later contacted him and advised

of the number of four-wheelers that had been found, which prompted Koch,

Detective Giles and Detective Bowers to respond to the residence as well.

He testified that just after he arrived at Appellant’s residence, he was

contacted by Deputy Keaton, who advised he had stopped Appellant on a

motorcycle and that $345.00 in cash, a cell phone, and a brown

substance/powder had been seized from Appellant. Koch testified that it

was later determined that $90.00 of the $345.00 recovered from Appellant

consisted of the marked money from the controlled buy.

      {¶7} Detective Koch testified that he spoke with Appellant’s

girlfriend, Tiffany Hatfield, when he arrived at Appellant’s house and

informed her he believed illegal drugs were inside the residence. He

testified that Hatfield led him to an electronic safe in the closet of the master

bedroom where, after her second attempt to open it, he found a bag of

heroin. When asked if there were any other drug-related items in the room,

Hatfield pointed to a set of digital scales in a chest of drawers. Koch

testified an empty bottle of Mannitol was also found. He explained during

his testimony that digital scales are a very common tool used by drug

traffickers to “weigh their dope” and that Mannitol is a substance used as a

cutting agent that is added to drugs for more volume in order to make more
Scioto App. No. 16CA3769                                                      6

money. Koch also found an open box of sandwich baggies in the room,

which he testified were commonly used to package drugs.

      {¶8} Chief Probation Officer Eric Flannery testified that he was

contacted by Detective Conkel on April 1, 2016, who stated that she had

information that a probationer (Appellant) was involved with several stolen

four-wheelers and had them at his residence. Flannery confirmed

Appellant’s address and took several of his officers and went to Appellant’s

residence to look around. Flannery testified that when he arrived at

Appellant’s residence Appellant’s girlfriend was there and let him in to

conduct a search. He testified at that point he called Detectives Jodi Conkel

and Matt Spencer and asked them to respond, as he found several four-

wheelers around Appellant’s house and up on a hill.

      {¶9} Detective Jodi Conkel also testified at trial. She testified that she

had been working on several cases involving stolen four-wheelers and that

the name “Booter” kept coming up as being involved. She testified

regarding her cooperation with Detective Koch, who kept her informed on

the status of the controlled buy. Once she was advised the buy had been

completed she called probation. She testified that when Eric Flannery

arrived at Appellant’s house, he called her to come over because he found

four-wheelers. She testified that when she arrived at Appellant’s house she
Scioto App. No. 16CA3769                                                        7

saw four-wheelers in front of the house and a Can-Am on the side, as well as

four-wheelers that went up the path beside the house. Photographs of the

scene taken by Conkel were shown to the jury at that point, and Conkel

identified the various four-wheelers that were found as well as the owners

they had been stolen from at trial. Conkel also identified photos depicting

various four-wheeler keys found in Appellant’s bedroom. Conkel further

testified regarding a statement she obtained from Appellant, a recording of

which was played for the jury, as well as statements made by Appellant

during the fingerprinting process and on recorded jail phone calls, which

will be discussed in detail below.

      {¶10} Detective Lee Bower also testified at trial. He testified that he

responded to Appellant’s residence to assist with the search and that his

duties included trying to locate keys to four-wheelers. He testified he found

several four-wheeler keys, but that he also found some keys from tractor

ignitions. He testified that the search revealed that several of the four-

wheelers had those types of ignitions (tractor ignitions). He testified that

one of these types of keys, which he found on a shelf in Appellant’s house,

matched up to a four-wheeler that was found on the hill.

      {¶11} After hearing the evidence presented at trial, the jury acquitted

Appellant on counts three, six and eighteen, which respectively charged with
Scioto App. No. 16CA3769                                                     8

failure to comply with an order or signal of a police officer, endangering

children, and receiving stolen property (a firearm). The jury found

Appellant guilty of counts one, four and seven (trafficking in heroin), counts

two, five and eight (possession of heroin), counts nine through seventeen

(receiving stolen property, four-wheelers), and count nineteen, possessing

criminal tools. As a result, the trial court sentenced Appellant to an

aggregate twenty-year term of imprisonment. It is from the trial court's

decision that Appellant now brings his timely appeal, assigning the

following errors for our review.

                        ASSIGNMENTS OF ERROR

“I.    APPELLANT’S CONVICTIONS FOR (A) RECEIVING STOLEN
       PROPERTY AND (B) POSSESSION/TRAFFICKING OF HEROIN
       WERE AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

II     THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN
       IT FAILED TO EXCLUDE THE ADMISSIONS OF THE
       APPELLANT FROM EVIDENCE AFTER APPELLANT’S RIGHT
       TO COUNSEL WAS VIOLATED.

III.   THE TRIAL COURT COMMITTED PLAIN ERROR IN
       ALLOWING TESTIMONY REGARDING OTHER BAD ACTS OF
       THE APPELLANT.

IV.    CUMULATIVE ERRORS COMMITTED DURING APPELLANT’S
       TRIAL DEPRIVED HIM OF A FAIR TRIAL.”
Scioto App. No. 16CA3769                                                    9

                          ASSIGNMENT OF ERROR II

      {¶12} For ease of analysis, we address Appellant’s assignments of

error out of order, beginning with the second assignment of error. In his

second assignment of error, Appellant contends that the trial court

committed reversible error when it failed to exclude his admissions from

evidence after his right to counsel was violated when Detective Conkel

obtained incriminating statements from him while obtaining a fingerprint

exemplar. Stated another way, Appellant argues that his Sixth Amendment

right to counsel was violated when Detective Conkel went to the jail to

obtain fingerprints from him without first contacting his attorney. The

record reveals that while having his fingerprints taken, Appellant made

incriminating statements that were voluntary and not in response to any

questioning by Detective Conkel, indicating that he was guilty of four of the

receiving stolen property charges.

      {¶13} Appellant relies on United States v. Wade, 388 U.S. 218, 87

S.Ct. 1926 (1967) in support of his argument. This Court recently discussed

the holding in Wade, noting that in Wade, the Supreme Court of the United

States held as follows:

      “ ‘a post-indictment pretrial lineup at which the accused is
      exhibited to identifying witnesses is a critical stage of the
      criminal prosecution; that police conduct of such a lineup
      without notice to and in the absence of his counsel denies the
Scioto App. No. 16CA3769                                                       10

      accused his Sixth Amendment right to counsel and calls
      in question the admissibility at trial of the in-court
      identifications of the accused by witnesses who attended the
      lineup.’ ” State v. Crocker, 2015-Ohio-2528, 38 N.E.3d 369,
      ¶ 45 (4th Dist.); citing Gilbert v. California, 388 U.S. 263, 272,
      87 S.Ct. 1951 (1967), describing the holding in Wade.

In Crocker, the appellant objected at trial to the testimony of a police captain

that had obtained a post-indictment voice exemplar from him in order to

authenticate his voice on phone calls recorded at the jail. Crocker at ¶ 14.

On appeal, based upon the reasoning of Wade, we agreed that Crocker's

Sixth Amendment right to counsel had been violated as a result, however,

we ultimately determined that the police captain's post-indictment contact

with Crocker in the absence of counsel was harmless beyond a reasonable

doubt. Id. at ¶ 48.

      {¶14} Appellant has provided this Court with no authority that

obtaining a fingerprint exemplar from an accused, post-indictment and in the

absence of counsel, violates the accused's Sixth Amendment right to

counsel. Nonetheless, Appellant asks this Court to apply the reasoning of

Wade and Crocker to find that it does. However, we find that Appellant has

not properly preserved this issue for purposes of appeal.

      {¶15} The record reveals that here, Appellant did not file a pretrial

motion to suppress the statements obtained during the fingerprinting process,

which he argues was an improper procedure in and of itself that violated his
Scioto App. No. 16CA3769                                                                                 11

Sixth Amendment right to counsel. Further, although Appellant did object

to the admission of the statements at trial, he did not raise the objection

based upon constitutional grounds.1 While it does not appear that Crocker

filed a motion to suppress, he did object to the introduction of the evidence

at trial.

         {¶16} The admission or exclusion of evidence generally rests within

the trial court's sound discretion. State v. Green, 184 Ohio App.3d 406,

2009–Ohio–5199, 921 N.E.2d 276, ¶ 14 (4th Dist.). Thus, absent a clear

showing of an abuse of discretion with attendant material prejudice to

defendant, an appellate court will not disturb a trial court's ruling regarding

the admissibility of evidence. Id. An abuse of discretion implies that a

court's attitude is unreasonable, arbitrary, or unconscionable. State v. Adams,

62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

         {¶17} Crim.R. 12 provides in pertinent part as follows:

         “(C) Pretrial Motions. Prior to trial, any party may raise by
         motion any defense, objection, evidentiary issue, or request that
         is capable of determination without the trial of the general
         issue. The following must be raised before trial:
         ***
         (3) Motions to suppress evidence, including but not limited to
         statements and identification testimony, on the ground that it

1
  Defense counsel objected to Detective Conkel obtaining statements from a defendant who was
represented by counsel, arguing that the prohibition against lawyers speaking directly with represented
clients is prohibited. The trial court overruled the objection based upon the fact that Detective Conkel was
a member of law enforcement, not an attorney, as well as the fact that Appellant's statements were
voluntary, and not made in response to questioning by Detective Conkel.
Scioto App. No. 16CA3769                                                        12

      was illegally obtained. Such motions shall be filed in the trial
      court only.
      ***
      (H) Effect of Failure to Raise Defenses or Objections. Failure
      by the defendant to raise defenses or objections or to make
      requests that must be made prior to trial, at the time set by the
      court pursuant to division (D) of this rule, or prior to any
      extension of time made by the court, shall constitute waiver of
      the defenses or objections, but the court for good cause shown
      may grant relief from the waiver.”

Thus, pursuant to Crim.R. 12(H), a party's failure to raise defenses,

objections, or requests that must be made prior to trial results in a waiver.

See State v. Brewer, 4th Dist. Highland No. 95CA870, 1997 WL 82821, *10

(Feb. 21, 1997) (referring to Crim.R. 12(G), which is now Crim.R. 12(H);

citing State v. Moody, 55 Ohio St.2d 64, 377 N.E.2d 1008 (1978) (holding

that the failure to move for the suppression of evidence based on a claim of

an illegally obtained statement constitutes a waiver of that claim or error.)

(internal citations omitted).

      {¶18} Further, this Court has noted as follows with respect to the

purpose of a motion to suppress:

      " 'A "motion to suppress" is defined as a "[d]evice used to
      eliminate from the trial of a criminal case evidence which has
      been secured illegally, generally in violation of the Fourth
      Amendment (search and seizure), the Fifth Amendment
      (privilege against self incrimination), or the Sixth Amendment
      (right to assistance of counsel, right of confrontation etc.), of
      U.S. Constitution." Black's Law Dictionary (6 Ed.1990) 1014.
      Thus, a motion to suppress is the proper vehicle for raising
      constitutional challenges based on the exclusionary rule first
Scioto App. No. 16CA3769                                                          13

      enunciated by the United States Supreme Court in Weeks v.
      United States (1914), 232 U.S. 383, 34 S.Ct. 341, 58 L.Ed. 652,
      and made applicable to the states in Mapp v. Ohio (1961), 367
      U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081. Further, this court has
      held that the exclusionary rule will not ordinarily be applied to
      suppress evidence which is the product of police conduct that
      violates a statute but falls short of a constitutional violation,
      unless specifically required by the legislature. Kettering v.
      Hollen (1980), 64 Ohio St.2d 232, 235, 416 N.E.2d 598, 600.
      * * *.' State v. French (1995), 72 Ohio St.3d 446, 449, 650
      N.E.2d 887." State v. Moon, 4th Dist. Adams No. 08CA875,
      2009-Ohio-4830, ¶ 27.

Thus, exclusion of a statement improperly obtained in violation of the Sixth

Amendment right to counsel is properly achieved through the filing of a

pretrial motion to suppress.

      {¶19} Here, Appellant's failure to file a motion to suppress and further

failure to object on these specific grounds at trial results in a waiver and is

fatal to his argument on appeal. See State v. Harris, 4th Dist. Adams No.

03CA760, 2003-Ohio-3476, ¶ 21 (the proper time to object to the admission

of evidence is not after the trial court has rendered a verdict); City of Logan

v. McKinney, 4th Dist. Hocking No. 95CA12, 1997 WL 79887, *2 (motions

to suppress evidence on the grounds that it was illegally obtained must be

filed prior to trial); State v. King, 4th Dist. Gallia No. 94CA9, 1994 WL

590434, *2 (failure to file proper motion to suppress is fatal to claim of

error); State v. Cross, 4th Dist. Highland No. 805, 1993 WL 171602, *3

(May 19, 1993) (failure to file motion to suppress or object at trial results in
Scioto App. No. 16CA3769                                                        14

waiver); State v. Bradley, 4th Dist. Scioto No. 1583, 1987 WL 17303, *9

(Sept. 22, 1987) (failure to move prior to trial for suppression of certain

inculpatory statements made by a defendant during his detention constitutes

waiver of the defense or objection.). Accordingly, Appellant's second

assignment of error is overruled.

                       ASSIGNMENT OF ERROR III

      {¶20} In his third assignment of error, Appellant contends that the

trial court committed plain error in allowing the jury to hear testimony

regarding his probation, which Appellant argues placed him under an “air of

criminality” throughout his trial. Appellant concedes that he did not object

to this testimony at trial and thus, asks this Court to review the argument for

plain error. As set forth above, the admission or exclusion of evidence

generally rests within the trial court's sound discretion. State v. Green,

supra, at ¶ 14. However, because Appellant did not object to the admission

of the probation officer's testimony at trial, we will review Appellant's

argument under a “plain error” standard of review.

      {¶21} Failure to object to an alleged error waives all but plain error.

State v. Keeley, 4th Dist. Washington No. 11CA5, 2012–Ohio–3564, ¶ 28.

Notice of Crim.R. 52(B) plain error must be taken with the utmost caution,

under exceptional circumstances and only to prevent a manifest miscarriage
Scioto App. No. 16CA3769                                                          15

of justice. State v. Rohrbaugh, 126 Ohio St.3d 421, 2010–Ohio–3286, 934

N.E.2d 920, ¶ 6; State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph three of the syllabus. To find plain error, the outcome of trial

must clearly have been otherwise. State v. McCausland, 124 Ohio St.3d 8,

2009–Ohio–5933, 918 N.E.2d 507, ¶ 15; State v. Braden, 98 Ohio St.3d 354,

2003–Ohio–1325, 785 N.E.2d 439, ¶ 50.

      {¶22} Appellant argues that his probation officer should not have been

permitted to testify at trial because "his very identity as a probation officer

constituted the introduction of other bad acts evidence, namely, that

Appellant had been convicted of an unnamed crime." Appellant claims that

allowing his probation officer to testify violated Evid.R. 404(B) and R.C.

2945.59, which provide that evidence of other bad acts is not admissible to

establish a defendant's bad character or criminal propensity. Appellant

argues that no exceptions to these evidentiary rules applied to allow the

probation officer's testimony in this case.

      {¶23} Evid.R. 404(B), provides as follows:

      "(B) Other Crimes, Wrongs or Acts. Evidence of other crimes,
      wrongs, or acts is not admissible to prove the character of a
      person in order to show action in conformity therewith. It may,
      however, be admissible for other purposes, such as proof of
      motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or accident. In criminal cases,
      the proponent of evidence to be offered under this rule shall
      provide reasonable notice in advance of trial, or during trial if
Scioto App. No. 16CA3769                                                       16

      the court excuses pretrial notice on good cause shown, of the
      general nature of any such evidence it intends to introduce at
      trial."

R.C. 2945.59, which governs proof of a defendant's motive, provides as

follows:

      "In any criminal case in which the defendant's motive or intent,
      the absence of mistake or accident on his part, or the
      defendant's scheme, plan, or system in doing an act is material,
      any acts of the defendant which tend to show his motive or
      intent, the absence of mistake or accident on his part, or the
      defendant's scheme, plan, or system in doing the act in question
      may be proved, whether they are contemporaneous with or prior
      or subsequent thereto, notwithstanding that such proof may
      show or tend to show the commission of another crime by the
      defendant."

      {¶24} Further, even if other bad acts evidence is deemed admissible

under both Evid.R. 404(B) and R.C. 2945.59, "it must still pass the test set

forth in Evid.R. 403, namely, that the probative value of the evidence must

not be substantially outweighed by the danger of unfair prejudice, or the

danger of confusing or misleading the jury." State v. Anderson, 7th Dist.

Mahoning No. 03MA252, 2006-Ohio-4618, ¶ 31; citing State v. Myers, 97

Ohio St.3d 335, 2002-Ohio-6658, 780 N.E.2d 186. Evid.R. 403, which

governs exclusion of relevant evidence on grounds of prejudice, confusion,

or undue delay, provides as follows:

      "(A) Exclusion Mandatory. Although relevant, evidence is not
      admissible if its probative value is substantially outweighed by
Scioto App. No. 16CA3769                                                      17

      the danger of unfair prejudice, of confusion of the issues, or of
      misleading the jury.
      (B) Exclusion Discretionary. Although relevant, evidence may
      be excluded if its probative value is substantially outweighed by
      considerations of undue delay, or needless presentation of
      cumulative evidence."

      {¶25} Appellant primarily relies upon the reasoning of State v.

Anderson, supra, in support of his argument. In Anderson, it was held that a

probation officer's testimony violated the general rule against other bad acts

evidence, where the State's overall purpose of having the probation officer

testify "was to show that he was Appellant's probation officer, and that

Appellant was subject to numerous conditions as part of his probation." Id.

at ¶ 68. In reaching its decision, however, the Anderson court noted that the

facts before it were distinguishable from the facts in State v. Cowans, 87

Ohio St.3d 68, 717 N.E.2d 298 (1999).

      {¶26} In Cowans, the Supreme Court of Ohio held that a parole

officer may testify in the guilt phase of trial without violating Evid.R.

404(B) if the parole officer's status as a parole officer is "inextricably

linked" to the State's presentation of its case." Anderson at ¶ 73, describing

the holding in Cowans. The Anderson court further noted that in Cowans,

Cowan's status as a parolee was relevant because the parole officer searched

his house and found property that had been stolen, and the reason the parole

officer was able to search the house was because he was Cowan's parole
Scioto App. No. 16CA3769                                                         18

officer, unlike the case presently before it. Id. at ¶ 74. The Cowans court

reasoned that without knowing the relationship between Cowans and the

probation officer, the jury could not have understood why the probation

officer was searching Cowan's home. Cowans at 78.

      {¶27} We believe the facts presently before us are much more akin to

the facts in Cowans than Anderson. We disagree with Appellant's

contention that the State's purpose in having Appellant's probation officer

testify at trial was to illustrate that he was on probation and had violated

conditions of his probation. Instead, as argued by the State, the probation

officer's testimony was inextricably linked to the State's presentation of its

case. Here, Appellant's arrest occurred as a result of detectives working with

the probation department to identify Appellant and search his home. It was

the probation officer that ultimately identified Appellant, confirmed the

location of his residence and led the search, by virtue of the fact that

Appellant was subject to searches by the probation department.

      {¶28} We further note that both Anderson and Cowans filed pretrial

motions in limine to prevent introduction of the evidence of prior bad acts.

Appellant herein did not, and did not object to the introduction of the

probation officer testimony at trial. In light of our plain error standard, and

also because we find the probation officer's testimony to be similar to
Scioto App. No. 16CA3769                                                        19

testimony approved by the Supreme Court of Ohio in Cowans, we find no

error, let alone plain error, in the trial court's admission of the probation

officer's testimony. Accordingly, Appellant's third assignment of error is

overruled.

                         ASSIGNMENT OF ERROR I

      {¶29} In his first assignment of error, Appellant contends that his

convictions for receiving stolen property, as well as his convictions for

possession and trafficking in drugs were against the manifest weight and

sufficiency of the evidence. Appellant primarily argues, with respect to the

receiving stolen property convictions, that he did not have reasonable cause

to believe four four-wheelers found on his property were stolen, and that he

had no knowledge that four additional four-wheelers found on a hill near his

house were even there. As to the drug possession and trafficking

convictions, Appellant argues that the State failed to demonstrate he had

actual or constructive possession of the drugs found in the safe located at his

home, and that the State failed to prove any hand-to-hand transaction during

the controlled buy.

      {¶30} “When a court reviews a record for sufficiency, ‘[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential
Scioto App. No. 16CA3769                                                       20

elements of the crime proven beyond a reasonable doubt.’ ” State v.

Maxwell, 139 Ohio St.3d 12, 2014-Ohio-1019, 9 N.E.3d 930, ¶ 146; quoting

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the

syllabus (1991); Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781 (1979).

“The court must defer to the trier of fact on questions of credibility and the

weight assigned to the evidence.” State v. Dillard, 4th Dist. Meigs No.

13CA9, 2014-Ohio-4974, ¶ 27; citing State v. Kirkland, 140 Ohio St.3d 73,

2014-Ohio-1966, 15 N.E.3d 818, ¶ 132.

      {¶31} In determining whether a criminal conviction is against the

manifest weight of the evidence, an appellate court must review the entire

record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether, in resolving conflicts in the

evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed. State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119.

      {¶32} “Although a court of appeals may determine that a judgment is

sustained by sufficient evidence, that court may nevertheless conclude that

the judgment is against the weight of the evidence.” Thompkins at 387. But

the weight and credibility of evidence are to be determined by the trier of
Scioto App. No. 16CA3769                                                        21

fact. Kirkland at ¶ 132. The trier of fact is free to believe all, part, or none of

the testimony of any witness, and we defer to the trier of fact on evidentiary

weight and credibility issues because it is in the best position to gauge the

witnesses' demeanor, gestures, and voice inflections, and to use these

observations to weigh their credibility. Dillard at ¶ 28; citing State v. West,

4th Dist. Scioto No. 12CA3507, 2014-Ohio-1941, ¶ 23.

                     Trafficking and Possession of Heroin

      {¶33} On appeal, Appellant challenges four of his six drug

convictions. Specifically, Appellant challenges his convictions on counts

one and two, which are the trafficking and possession of heroin charges

stemming from the controlled buy with the confidential informant. He also

challenges his convictions on counts seven and eight, which are the

trafficking and possession of heroin charges stemming from the discovery of

heroin found in a safe in the master bedroom of his home after law

enforcement searched his residence.

      {¶34} As set forth above, Appellant was indicted on three counts of

trafficking in heroin and three counts of possession of heroin. R.C. 2925.03

governs trafficking offenses and provides, in pertinent part, as follows:

      “(A) No person shall knowingly do any of the following:

      (1) Sell or offer to sell a controlled substance or a controlled
          substance analog;
Scioto App. No. 16CA3769                                                      22

     (2) Prepare for shipment, ship, transport, deliver, prepare for
     distribution, or distribute a controlled substance or a controlled
     substance analog, when the offender knows or has reasonable
     cause to believe that the controlled substance or a controlled
     substance analog is intended for sale or resale by the offender
     or another person.
     ***
      (C) Whoever violates division (A) of this section is guilty of
     one of the following:
     ***
     (6) If the drug involved in the violation is heroin or a
     compound, mixture, preparation, or substance containing
     heroin, whoever violates division (A) of this section is guilty of
     trafficking in heroin. The penalty for the offense shall be
     determined as follows:

     (a) Except as otherwise provided in division (C)(6)(b), (c), (d),
     (e), (f), or (g) of this section, trafficking in heroin is a felony of
     the fifth degree, and division (B) of section 2929.13 of the
     Revised Code applies in determining whether to impose a
     prison term on the offender.
     ***
     (c) Except as otherwise provided in this division, if the amount
     of the drug involved equals or exceeds ten unit doses but is less
     than fifty unit doses or equals or exceeds one gram but is less
     than five grams, trafficking in heroin is a felony of the fourth
     degree, and division (B) of section 2929.13 of the Revised
     Code applies in determining whether to impose a prison term
     for the offense. If the amount of the drug involved is within that
     range and if the offense was committed in the vicinity of a
     school or in the vicinity of a juvenile, trafficking in heroin is a
     felony of the third degree, and there is a presumption for a
     prison term for the offense.
     ***
     (e) Except as otherwise provided in this division, if the amount
     of the drug involved equals or exceeds one hundred unit doses
     but is less than five hundred unit doses or equals or exceeds ten
     grams but is less than fifty grams, trafficking in heroin is a
     felony of the second degree, and the court shall impose as a
     mandatory prison term one of the prison terms prescribed for a
Scioto App. No. 16CA3769                                                                                  23

        felony of the second degree. If the amount of the drug involved
        is within that range and if the offense was committed in the
        vicinity of a school or in the vicinity of a juvenile, trafficking in
        heroin is a felony of the first degree, and the court shall impose
        as a mandatory prison term one of the prison terms prescribed
        for a felony of the first degree.”2

        {¶35} R.C. 2925.11 governs possession offenses and provides, in

pertinent part, as follows:

        “(A) No person shall knowingly obtain, possess, or use a
        controlled substance or a controlled substance analog.
        ***
        (C) Whoever violates division (A) of this section is guilty of
        one of the following:
        ***
        (6) If the drug involved in the violation is heroin or a
        compound, mixture, preparation, or substance containing
        heroin, whoever violates division (A) of this section is guilty of
        possession of heroin. The penalty for the offense shall be
        determined as follows:

        (a) Except as otherwise provided in division (C)(6)(b), (c), (d),
        (e), or (f) of this section, possession of heroin is a felony of the
        fifth degree, and division (B) of section 2929.13 of the Revised
        Code applies in determining whether to impose a prison term
        on the offender.
        ***
        (c) If the amount of the drug involved equals or exceeds fifty
        unit doses but is less than one hundred unit doses or equals or
        exceeds five grams but is less than ten grams, possession of
        heroin is a felony of the third degree, and there is a presumption
        for a prison term for the offense.

        (d) If the amount of the drug involved equals or exceeds one
        hundred unit doses but is less than five hundred unit doses or
2
  Each trafficking count involved a different subsection of the statute based upon the amount of heroin
involved with each count. The amount of heroin involved as to each count is not at issue on appeal and
will not be detailed.
Scioto App. No. 16CA3769                                                                                 24

         equals or exceeds ten grams but is less than fifty grams,
         possession of heroin is a felony of the second degree, and the
         court shall impose as a mandatory prison term one of the prison
         terms prescribed for a felony of the second degree.”3

         {¶36} As to counts one and two, the counts stemming from the

controlled buy, Appellant simply argues that the video of the controlled buy

did not reveal any hand-to-hand transaction of narcotics or money, and that

another individual, Brandi Fitzpatrick, was present during the transaction.

The State concedes that the video played for the jury does not show the

moment Appellant hands the heroin to the confidential informant and in

return receives the marked buy money. However, as argued by the State, the

video does show Appellant sitting in the confidential informant’s vehicle.

Further, the confidential informant testified that he made a transaction with

Appellant and then gave the heroin he bought from Appellant to narcotics

officers. Additionally, ninety dollars of the marked buy money was

recovered from Appellant’s person later that day during a traffic stop. As set

forth above, heroin was also discovered on Appellant’s person during the

traffic stop, but Appellant is not challenging those convictions on appeal.

Moreover, as noted by the State, Appellant made statements to his girlfriend

during a recorded jail telephone call that “they got the wired buy on me


3
 As with the trafficking counts, each possession count involved a different subsection of the statute based
upon the amount of heroin involved with each count. The amount of heroin involved as to each count is
not at issue on appeal and will not be detailed.
Scioto App. No. 16CA3769                                                      25

* * *.”

      {¶37} With respect to Appellant’s argument that his convictions are

against the manifest weight of the evidence because the video does not

actually show him exchanging heroin for cash with the confidential

informant and that another individual, Brandi Fitzpatrick, was present at the

time, we note that:

      “ ‘[D]irect evidence of a fact is not required. Circumstantial
      evidence * * * may also be more certain, satisfying, and
      persuasive than direct evidence.’ State v. Grube, 987 N.E.2d
      287, 2013–Ohio–692, ¶ 30, quoting State v. Lott, 51 Ohio St.3d
      160, 555 N.E.2d 293 (1990), citing Michalic v. Cleveland
      Tankers, Inc., 364 U.S. 325, 330, 81 S.Ct. 6, 10, (1960), citing
      Rogers v.[] Missouri Pacific RR Co, 352 U.S. 500[,] 508, [] 77
      S.Ct. 443, 449, fn.17, (1957). Even murder convictions and
      death sentences can rest solely on circumstantial evidence.
      Grube, supra, citing State v. Apanovitch, 33 Ohio St.3d 19, 514
      N.E.2d 394 (1987); State v. Nicely, 39 Ohio St.3d 147, 151, 529
      N.E.2d 1236, 1239 (1988).’ ” State v. Adkins, 4th Dist. Scioto
      No. 14CA3674, 2016-Ohio-7250, ¶ 15.

We also note in resolving conflicts of the evidence, the jury was in the best

position to observe the witnesses, weigh their demeanor, and any gestures or

voice inflections, and determine their credibility. The jury was instructed as

to the legal definitions of direct evidence, circumstantial evidence, and

credibility. The jury was instructed that as to the weight of the evidence,

they were free to believe all, part or none of any witness's testimony.
Scioto App. No. 16CA3769                                                          26

      {¶38} Based upon the record before us, we believe it was reasonable

for the jury to conclude, based upon the reasonable inferences it was

permitted to make, that even though hand-to-hand contact between

Appellant and the confidential informant could not be seen on the video,

Appellant did in fact sell heroin to the confidential informant. This

inference is supported by the fact that marked buy money from the

controlled buy, as well as additional heroin, was found on Appellant’s

person later that day. Further, the jury was free to believe all, part or none of

the confidential informant’s testimony, and it apparently found the testimony

to be credible. This credibility determination was properly within the

province of the jury and this Court will defer to that determination.

Accordingly, we reject Appellant’s argument that his convictions for counts

one and two are against the manifest weight of the evidence.

      {¶39} As to counts seven and eight, which involve the charges

stemming from the heroin found in Appellant’s safe, the only argument

Appellant appears to raise is that the State failed to establish that he either

actually or constructively possessed the heroin found in the safe because

Appellant was not at home when it was discovered. Drug trafficking and

possession offenses both involve an element of knowledge. “A person acts

knowingly, regardless of his purpose, when he is aware that his conduct will
Scioto App. No. 16CA3769                                                       27

probably cause a certain result or will probably be of a certain nature. A

person has knowledge of circumstances when he is aware that such

circumstances probably exist.” R.C. 2901.22(B). “[P]ossession” is defined

as “having control over a thing or substance, but may not be inferred solely

from mere access to the thing or substance through ownership or occupation

of the premises upon which the thing or substance is found.” R.C.

2925.01(K). “Possession may be actual or constructive.” State v. Moon,

supra, at ¶ 19; citing State v. Butler, 42 Ohio St.3d 174, 175, 538 N.E.2d 98

(1989) (“[t]o constitute possession, it is sufficient that the defendant has

constructive possession”).

      {¶40} “ ‘Actual possession exists when the circumstances indicate

that an individual has or had an item within his immediate physical

possession.’ ” State v. Kingsland, 177 Ohio App.3d 655, 2008-Ohio-4148,

895 N.E.2d 633, ¶ 13 (4th Dist.); quoting State v. Fry, 4th Dist. Jackson No.

03CA26, 2004-Ohio-5747, ¶ 39. “Constructive possession exists when an

individual knowingly exercises dominion and control over an object, even

though that object may not be within his immediate physical possession.”

State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d 1362 (1982), syllabus;

State v. Brown, 4th Dist. Athens No. 09CA3, 2009-Ohio-5390, ¶ 19. For

constructive possession to exist, the State must show that the defendant was
Scioto App. No. 16CA3769                                                      28

conscious of the object's presence. Hankerson at 91; Kingsland at ¶ 13.

Both dominion and control, and whether a person was conscious of the

object's presence may be established through circumstantial evidence.

Brown at ¶ 19. “Moreover, two or more persons may have joint constructive

possession of the same object.” Id.

      {¶41} “Although a defendant's mere proximity is in itself insufficient

to establish constructive possession, proximity to the object may constitute

some evidence of constructive possession. * * * Thus, presence in the

vicinity of contraband, coupled with another factor or factors probative of

dominion or control over the contraband, may establish constructive

possession.” Kingsland at ¶ 13; State v. Criswell, 4th Dist. Scioto No.

13CA3588, 2014-Ohio-3941, ¶ 11.

      {¶42} The following evidence supported the jury’s conclusion that

Appellant had knowledge of and exercised dominion and control over the

drugs found in the safe. Upon searching a residence which Appellant had

informed the probation department was his home, law enforcement

discovered an amount of heroin exceeding ten grams but less than fifty

grams, in a safe in the closet of Appellant’s master bedroom. Also found in

the bedroom were baggies and Mannitol. The State presented testimony at

trial that the baggies found were consistent with the baggies used in the
Scioto App. No. 16CA3769                                                                               29

controlled buy earlier that day and also found in Appellant’s pocket during

the traffic stop. The State presented further evidence that digital scales

containing Appellant’s fingerprints were found. Finally, the record indicates

that Mannitol is commonly used as a cutting agent for narcotics and that

digital scales are used to weigh narcotics.

        {¶43} Further, recorded jail telephone calls between Appellant and his

girlfriend were played for the jury. Appellant states as follows during one of

the calls in response to his girlfriend telling him that had she known heroin

was in the safe, she would not have opened it for law enforcement during the

search:

        “Exactly. That’s what I said. You didn’t know that she wanted
        to leave it there. I didn’t tell you that she wanted to leave it
        there. I didn’t tell you it was in there. I didn’t tell you she left
        it there. I didn’t tell you that I got seven grams from her. She
        was supposed to give me a thousand dollars on that bike and the
        dope.”4

        {¶44} Based on this evidence the jury could reasonably conclude that

Appellant knew about the heroin in the safe and that he exercised dominion

and control over the drugs. The evidence indicated Appellant constructively

possessed the heroin found in the safe located in the master bedroom of his

house, even though he was not home at the time, and that he additionally


4
 The “she” Appellant is referencing is Brandi Fitzpatrick, who was present with Appellant during the
controlled buy.
Scioto App. No. 16CA3769                                                       30

possessed it in a quantity, along with other items found in Appellant’s

master bedroom such as baggies, Mannitol, and digital scales, that

established not only drug possession, but drug trafficking. Contrary to his

suggestion that the heroin belonged to Brandi Fitzpatrick and not him,

Appellant’s statements to his wife on recorded jail phone calls indicated he

knew the heroin was in the safe. Further, even if the heroin was owned by

Brandi Fitzpatrick, the evidence indicated he had knowledge of it and jointly

possessed it with her.

       {¶45} After reviewing the record, weighing the evidence and all

reasonable inferences, and considering the credibility of witnesses, we find

that the trial court did not clearly lose its way and create such a manifest

miscarriage of justice that we must reverse these drug convictions. Thus,

these convictions are not against the manifest weight of the evidence.

Moreover, “[w]hen an appellate court concludes that the weight of the

evidence supports a defendant's conviction, this conclusion necessarily also

includes a finding that sufficient evidence supports the conviction.” State v.

Adkins, 4th Dist. Lawrence No. 13CA17, 2014-Ohio-3389, ¶ 27. Having

already determined that Appellant’s drug trafficking and possession

convictions are not against the manifest weight of the evidence, we

necessarily reject Appellant’s additional claims that these convictions are not
Scioto App. No. 16CA3769                                                     31

supported by sufficient evidence. Therefore, we overrule this portion of his

first assignment of error.

                             Receiving Stolen Property

      {¶46} Appellant also contends that eight of his nine convictions for

receiving stolen property were not supported by sufficient evidence and

were against the manifest weight of the evidence. R.C. 2913.51 prohibits

receiving stolen property and provides, in pertinent part, as follows:

      “(A) No person shall receive, retain, or dispose of property of
      another knowing or having reasonable cause to believe that the
      property has been obtained through commission of a theft
      offense.
      ***
      (C) Whoever violates this section is guilty of receiving stolen
      property. Except as otherwise provided in this division or
      division (D) of this section, receiving stolen property is a
      misdemeanor of the first degree. If the value of the property
      involved is one thousand dollars or more and is less than seven
      thousand five hundred dollars, if the property involved is any of
      the property listed in section 2913.71 of the Revised Code,
      receiving stolen property is a felony of the fifth degree. If the
      property involved is a motor vehicle, as defined in section
      4501.01 of the Revised Code, if the property involved is a
      dangerous drug, as defined in section 4729.01 of the Revised
      Code, if the value of the property involved is seven thousand
      five hundred dollars or more and is less than one hundred fifty
      thousand dollars, or if the property involved is a firearm or
      dangerous ordnance, as defined in section 2923.11 of the
      Revised Code, receiving stolen property is a felony of the
      fourth degree. If the value of the property involved is one
      hundred fifty thousand dollars or more, receiving stolen
      property is a felony of the third degree.”
Scioto App. No. 16CA3769                                                      32

      {¶47} Appellant first challenges his convictions of counts twelve,

fourteen, fifteen and seventeen, which stem from law enforcement’s

discovery of four stolen four-wheelers atop a hill near Appellant’s residence.

Appellant argues that these four-wheelers were found a significant distance

away from his house, and that the State failed to present any testimony or

evidence that Appellant knew of or had access to these four-wheelers.

Appellant further argues the State failed to provide any evidence which

indicated Appellant was in possession of these four-wheelers at any time.

      {¶48} Like the drug possession and trafficking offenses discussed

above, the offense of receiving stolen property has a knowledge element. As

we have already explained, “[a] person has knowledge of circumstances

when he is aware that such circumstances probably exist.” R.C. 2901.22(B).

As set forth above, direct evidence of a fact is not required. State v. Adkins,

supra, at ¶ 15. As we reasoned in State v. Woodruff, 4th Dist. Ross No.

07CA2972, 2008-Ohio-967, ¶ 9, “[a]bsent an admission by a defendant, the

state must rely on circumstantial evidence to satisfy the reasonable cause to

believe element.” Here, Appellant’s argument that he had no knowledge

that four stolen four-wheelers were on a hill behind his house fails due to the

circumstantial evidence presented by the State at trial.
Scioto App. No. 16CA3769                                                        33

      {¶49} Contrary to Appellant’s argument that the four-wheelers on the

hill were a significant distance from his house, and that the State failed to

provide he had knowledge of, access to, or possession of the four-wheelers,

the State presented evidence that there was a well-worn path that began only

about fifty feet from Appellant’s house, right beside Appellant’s dog’s

house, which led directly to the four-wheelers on the hill. Photos of the area

were introduced at trial and show a path leading from where the four-

wheelers were parked on the hill to Appellant’s driveway. Further, and most

importantly, a key to one of these four four-wheelers was found inside

Appellant’s residence during a search of the house. The State was not

required to prove actual possession, but rather constructive possession may

suffice. Woodruff at ¶ 7. We believe the jury could reasonably conclude that

if Appellant had knowledge of and constructive possession of one of the

four-wheelers on the hill, he had knowledge of and possession of all of them.

      {¶50} We likewise reject Appellant’s argument that the State failed to

prove he possessed these four-wheelers at any point, as the discovery of a

key to one of the four-wheelers in Appellant’s house constitutes

circumstantial evidence that would allow the jury to infer otherwise.

Additionally, the record reflects Appellant admitted to Detective Conkel that

once he was explicitly told the four-wheelers were stolen, he did not buy any
Scioto App. No. 16CA3769                                                        34

more, but that he knew someone was going up on the hill. While R.C.

2913.51(A) explicitly prohibits a person from receiving stolen property, it

also prohibits a person from retaining it. “Retain” is defined as “[t]o

continue to hold, have, use, recognize, etc., and to keep.” State v. Steward,

4th Dist. Washington No. 02CA43, 2003-Ohio- 4082, ¶ 10; Citing Black's

Law Dictionary (5th Ed.). Even if he was not the purchaser of some of the

four-wheelers on the hill, we conclude Appellant’s act of retaining the four-

wheelers after he became aware they were stolen, and permitting someone

else, if not himself, to keep them on the hill by his house constituted a

violation of R.C. 2913.51(A) .

      {¶51} Thus, accepting that Appellant either knew of or had reason to

believe that the four wheelers were on top of the hill, based upon the fact

that a path led directly from his house to the four-wheelers and a key to one

of the four-wheelers was found in his house, the jury could permissively

infer that Appellant had knowledge of and constructively possessed them

and also had knowledge they were stolen, based upon the additional

evidence introduced by the State indicating that the four-wheelers had been

hot-wired. Accordingly, we cannot conclude that Appellant’s convictions on

counts twelve, fourteen, fifteen and seventeen are against the manifest

weight of the evidence.
Scioto App. No. 16CA3769                                                       35

      {¶52} Our analysis, however, does not end here. Appellant also

challenges his convictions on counts nine, ten, thirteen and sixteen, which

stem from law enforcement’s discovery of four stolen four-wheelers right

outside of Appellant’s residence. Appellant concedes he knew these four-

wheelers were at his residence, but he contends the State failed to

demonstrate he either knew or had reasonable cause to believe the four-

wheelers were stolen. Appellant contends the State’s presentation of

evidence as to the condition of the four-wheelers, including decals being

painted over, and the price Appellant paid for the four-wheelers is not

enough to satisfy knowledge element of the offense of receiving stolen

property.

      {¶53} Once again, we are reminded that “[a] person acts knowingly,

regardless of his purpose, when he is aware that his conduct will probably

cause a certain result or will probably be of a certain nature. A person has

knowledge of circumstances when he is aware that such circumstances

probably exist.” R.C. 2901.22(B). As pointed out by the State, one of the

four-wheelers discovered just outside of Appellant’s house had been hot-

wired and the other three had decals that had been painted over with spray

paint. In Appellant’s interview with Detective Conkel that was played for

the jury, Appellant stated that he bought all of the four-wheelers that were
Scioto App. No. 16CA3769                                                      36

sitting in his yard. Later in the interview Appellant’s stated he had only

purchased two of the four-wheelers, but that he “kind of figured” that the

four-wheelers he purchased were stolen because of the good price ($300.00)

and also because he knew that the seller could not have that many four-

wheelers. Appellant further stated that he was simply holding one of the

more expensive four-wheeler’s (a Can-Am) for another person, but was also

riding it, which is evidence that even if Appellant did not actually purchase

the four-wheeler, he was retaining stolen property by holding it and riding it.

      {¶54} Further, and importantly, we have already determined under

Appellant’s second assignment of error that voluntary statements he made to

Detective Conkel while having his fingerprints taken were properly admitted

at trial. Detective Conkel testified that when having his fingerprints taken,

Appellant voluntarily stated “I’m only guilty of four of those.” She testified

he further stated “I’m not guilty of them other four. * * * I was just holding

them for buddies and the other one was Brent’s.” Finally, recorded jail calls

between Appellant and his girlfriend were played for the jury. In the first

call Appellant can be heard telling his girlfriend that he bought two four-

wheelers, but that they had keys to them and that he didn’t ask and the seller

did not say if they were stolen. In the second call Appellant can be heard

telling his girlfriend that “only three of them [four-wheelers] was mine.”
Scioto App. No. 16CA3769                                                       37

      {¶55} After reviewing the record, weighing the evidence and all

reasonable inferences, and considering the credibility of witnesses, we find

that the trial court did not clearly lose its way and create such a manifest

miscarriage of justice that we must reverse these receiving stolen property

convictions. Thus, these convictions are not against the manifest weight of

the evidence. Moreover, and as we explained above, “[w]hen an appellate

court concludes that the weight of the evidence supports a defendant's

conviction, this conclusion necessarily also includes a finding that sufficient

evidence supports the conviction.” State v. Adkins, supra, ¶ 27. Having

already determined that Appellant’s receiving stolen property convictions

are not against the manifest weight of the evidence, we necessarily reject

Appellant’s additional claims that these convictions are not supported by

sufficient evidence. Therefore, we also overrule this portion of his first

assignment of error. Accordingly, Appellant’s first assignment of error is

overruled.

                       ASSIGNMENT OF ERROR IV

      {¶56} In his fourth and final assignment of error, Appellant contends

that errors committed during his trial deprived him of a fair trial and require

a reversal of his convictions. We disagree. As set forth above, we have

found no merit to the errors Appellant alleges occurred at trial. If a
Scioto App. No. 16CA3769                                                       38

reviewing court finds no prior instances of error, then the cumulative error

doctrine does not apply. State v. Smith, 2016-Ohio-5062, 70 N.E.3d 150,

¶ 65 (4th Dist.); quoting State v. Jackson, 4th Dist. Pickaway No. 11CA20,

2012-Ohio-6276, ¶ 52; quoting State v. McKnight, 4th Dist. Vinton No.

07CA665, 2008-Ohio-2435, ¶ 108. As such, Appellant’s fourth assignment

of error is overruled. Accordingly, the judgment of the trial court is

affirmed.

                                                JUDGMENT AFFIRMED.
Scioto App. No. 16CA3769                                                                   39

                                JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and that costs be
assessed to Appellant.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J.: Concurs in Judgment and Opinion.
Hoover, J.: Concurs in Judgment and Opinion as to Assignments of Error I,
            III, and IV; Concurs in Judgment Only as to Assignment of
            Error II.

                                               For the Court,

                                       BY: ______________________________
                                           Matthew W. McFarland, Judge

NOTICE TO COUNSEL: Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with the clerk.